     Case 4:20-cv-00027-RCC-DTF Document 1 Filed 01/16/20 Page 1 of 5




 1    AWERKAMP, BONILLA & GILES, PLC
      6891 N. Oracle Rd., Suite 155
 2    Tucson, AZ 85704-4287
      (520) 798-5282
 3
      Don Awerkamp (SBN 007572)
 4    da@abdilaw.com
      Ivelisse Bonilla, SBn 023594
 5    ib@abdilaw.com
      Shannon Giles (SBN 018786)
 6    sg@abdilaw.com
 7    Attorneys for Plaintiff
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11                                                       No.
      Maria Laguna,
12
                        Plaintiff,
13           vs.                                         COMPLAINT
14
      United States of America,
15
                        Defendant.
16
17
            For her Complaint, Plaintiff, Maria Laguna, alleges as follows:
18
19                                    NATURE OF THE CASE
20          1.     Plaintiff, Maria Laguna, seeks damages against the United States of America
21   under the Federal Tort Claims Act, 28 U.S.C. §§1346(b), 2671 et seq., arising from the
22   assault, battery, and personal injury caused by her second line supervisor at the time, Mark
23   Middleton, a law enforcement officer acting within the scope of his employment.
24
25
26
     Case 4:20-cv-00027-RCC-DTF Document 1 Filed 01/16/20 Page 2 of 5




 1                               JURISDICTION AND VENUE

 2          2.     This action is brought pursuant to the Federal Tort Claims Act, 28 U.S.C.

 3   §§1346(b), 2671 et seq., and this Court has exclusive subject matter jurisdiction over

 4   Federal Tort Claims.

 5          3.     Venue is proper in this District under 28 U.S.C. § 1402 (b) because the

 6   plaintiff resides in Tucson and the acts complained of occurred in Tucson, Arizona.

 7
 8                                          PARTIES

 9          4.     Plaintiff, Maria Laguna, is an employee of Customs and Border Protection,

10   Department of Homeland Security, and is, and at all relevant times has been, a resident of

11   Pima County, Arizona.

12          5.     At all relevant times, the Defendant, the United States of America, acted

13   through its agency, The United States Department of Homeland Security and its employee

14   Mark Middleton.

15
                       STATUTORY BASIS OF LIABILITY AGAINST
16                        THE UNITED STATES OF AMERICA
17          6.     This case is brought against the United States of America pursuant to 28
18   U.S.C. § 2671 et seq, commonly referred to as the “Federal Tort Claims Act”. Liability of
19   the United States is predicated specifically on 28 U.S.C. §§ 1346(b) and 2680(h) because
20   Plaintiff’s personal injuries and resulting damages that form the basis of this complaint,
21   were caused by an intentional tort of a law enforcement officer and employee of the United
22   States of America through its agency, the United States Department of Homeland Security.
23   The employee was acting within the course and scope of his office or employment, under
24   circumstances where the United States of America, if a private person, would be liable to
25   the Plaintiff in the same manner and to the same extent as a private individual under the
26   laws of the State of Arizona.



                                                -2-
     Case 4:20-cv-00027-RCC-DTF Document 1 Filed 01/16/20 Page 3 of 5




 1           7.    Pursuant to 28 U.S.C. § 2675, on February 5, 2019, this claim was presented

 2   to the appropriate agency of Defendant, the United States of America, namely the United

 3   States Department of Homeland Security, for the claims of Plaintiff Maria Laguna. On July

 4   17, 2019, Defendant notified Plaintiff the claim was denied in full.

 5
 6                                  STATEMENT OF FACTS

 7           8.    Plaintiff, Maria Laguna, was hired by the U.S. Border Patrol, Department of

 8   Homeland Security in 1997.

 9           9.    At all relevant times, Plaintiff was an Enforcement Analysis Specialist, also

10   known as Intel Analyst.

11           10.   At all relevant times, Manuel Rivera was Plaintiff’s direct Supervisor.

12           11.   At all relevant times, Mark Middleton, Special Operations Supervisor at the

13   Tucson Sector Intelligence Unit, U.S. Customs and Border Protection of the Department of

14   Homeland Security, was a federal employee and Plaintiff’s second line supervisor.

15           12.   On March 3, 2017, while Plaintiff was walking in front of Mark Middleton at

16   work, Mr. Middleton punched Plaintiff Maria Laguna with a hard hand-fisted jab to her left

17   neck and upper back area.

18           13.   The injury caused Plaintiff Laguna severe damage to the muscles, tendons

19   and spinal cord of her neck and shoulder.

20           14.   Due to the severe trauma sustained from the injury, Plaintiff Maria Laguna

21   underwent cervical spine neurological surgery on June 15, 2018.

22           15.   On November 9, 2018, her doctor, Hillel Z. Baldwin, told Plaintiff she had a

23   cervical degenerative disease that became symptomatic as a result of the assault and that

24   the need for surgery was directly related to the assault she sustained at her job on March 3,

25   2017.

26




                                                  -3-
     Case 4:20-cv-00027-RCC-DTF Document 1 Filed 01/16/20 Page 4 of 5




 1          16.     Due to the severe trauma sustained by the injury, it is a continuous challenge

 2   for Plaintiff to live with all the injuries.

 3          17.     Due to the severe trauma sustained from the injury, Plaintiff Maria Laguna

 4   has developed post-traumatic stress disorder (PTSD).

 5
 6                                        CAUSE OF ACTION

 7                                         (Federal Tort Claim)

 8          18.     Ms. Laguna incorporates by reference each and every prior and subsequent

 9   allegation as though fully set forth herein.

10          19.     On March 3, 2017, while Plaintiff was walking in front of Mark Middleton at

11   work, Mr. Middleton punched Plaintiff Maria Laguna with a hard hand-fisted jab to her left

12   neck and upper back area.

13          20.     The injury caused Plaintiff Laguna severe damage to the muscles, tendons

14   and spinal cord of her neck and shoulder.

15          21.     Ms. Laguna has a claim under the Federal Tort Claims Act, 28 U.S.C.

16   §§1346(b), 2671 et seq., arising from the assault, battery, and personal injury caused by her

17   second line supervisor at the time, Mark Middleton.

18          22.     Mark Middleton, a law enforcement officer and federal employee, assaulted

19   Ms. Laguna while acting within the scope of his office or employment.

20
21                                          RELIEF SOUGHT

22          WHEREFORE, Plaintiff, Maria Laguna, requests judgment against Defendant

23   awarding her the following:

24                  (a)     Compensatory damages;

25                  (b)     Any other relief this Court deems appropriate and just.

26




                                                    -4-
     Case 4:20-cv-00027-RCC-DTF Document 1 Filed 01/16/20 Page 5 of 5




 1        RESPECTFULLY SUBMITTED on January 16, 2020.

 2                                         AWERKAMP, BONILLA & GILES, PLC
 3
 4                                         By /s/ _Ivelisse Bonilla___
                                              Ivelisse Bonilla
 5                                            Shannon Giles
                                              Attorneys for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




                                         -5-
